DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 3 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. thicknesses of the at least two optical coupling layers are gradually increased in the direction in which light emits from the light-emitting functional layer”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 7, 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US PGPub. 2014/0168778. 	Regarding claim 1, Chen teaches an organic light-emitting diode (OLED) [0035] display [0009] panel (100, fig. 5-6), comprising:  	a substrate (120, fig. 6) [0034]; 	a light-emitting functional layer (340, fig. 6) [0035] disposed on the substrate (120); and 
 at least two optical coupling layers (140, fig. 6 which is composed of multiple composite graded refractive index layers similar to 14 (i.e. 20, 22, 24, 26 and 28) of fig. 5, [0032]) [0034] disposed on the light-emitting functional layer (340) and disposed in a direction (downward, fig. 6; bottom emitting device, [0035]) in which light emits from the light-emitting functional layer (340);  	wherein refractive indices of the at least two optical coupling layers (140/22-28) are gradually decreased (from 2.3 to 1.46, [0035]) in the direction (downwards, from surface 16/160 to surface 18/180, fig. 5/6) in which light emits from the light-emitting functional layer (340) (Chen et al., fig. 5-6, [0034]-[0035]).  	Regarding claims 2 and 12, Chen teaches the OLED display panel of claims 1  thicknesses (from 67.9nm to 76.6nm, [0058]) of the at least two optical coupling layers (140/22-28) are gradually increased in the direction (downwards) in which light emits from the light-emitting functional layer (340) (Chen et al., fig. 5-6, [0058]).  	Regarding claims 7 and 17, Chen teaches the OLED display panel of claims 1 and 11, wherein thicknesses (ranging from 67.9nm to 76.6nm, [0058]) of the at least two optical coupling layers (140/22-28) are different (Chen et al., fig. 5-6, [0058]). 	Regarding claims 9 and 19, Chen teaches the OLED display panel of claims 7 and 17, wherein thicknesses (ranging from 67.9nm to 76.6nm, [0058]) of the at least two optical coupling layers (140/22-28) are gradually increased in the direction (downwards) in which light emits from the light-emitting functional layer (340) (Chen et al., fig. 5-6, [0058]). 	Regarding claim 11, Chen teaches an organic light-emitting diode (OLED) display [0009] device, comprising:  	an OLED display panel (100, fig. 5-6);  	wherein the OLED display panel (100) comprises a substrate (120, fig. 6) [0034], a light-emitting functional layer (340, fig. 6) [0035] disposed on the substrate (120), and at least two optical coupling layers (140, fig. 6 which is composed of multiple composite graded refractive index layers similar to 14 (i.e. 20, 22, 24, 26 and 28) of fig. 5, [0032]) [0034] disposed on the light-emitting functional layer (340) and disposed in a direction (downward, fig. 6; bottom emitting device, [0035]) in which light emits from the light-emitting functional layer (340); 	wherein refractive indices of the at least two optical coupling layers (140/22-28) are gradually decreased (from 2.3 to 1.46, [0035]) in the direction (downwards, from surface 16/160 to surface 18/180, fig. 5/6) in which light emits from the light-emitting functional layer (340) (Chen et al., fig. 5-6, [0034]-[0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
 	Claims 4-6, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PGPub. 2014/0168778 as applied to claims 1 and 11 above, and further in view of Yuan US PGPub. 2018/0351132. 	Regarding claims 4 and 14, Chen does not teach the OLED display panel of claims 1 and 11, wherein a total thickness of the at least two optical coupling layers (140) ranges from 50 nm to 120 nm.  	However, Yuan teaches a display panel (fig. 4) comprising at least two optical coupling layers (120/121-123, fig. 4) [0017]-[0018], wherein a total thickness (fig. 4, [0024]) of the at least two optical coupling layers (140) ranges from 50 nm to 120 nm (200Å *3 = 600Å/60nm, [0024]) (Yuan, fig, 4, [0024]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chen with that of Yuan by using the thickness of the optical coupling layers as taught by Yuan and as claimed in order to improve coupling output efficiency thereby improving the performance of the display device (Yuan, [0027]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Regarding claims 5 and 15, Chen in view of Yuan teaches the OLED display panel of claims 4 and 14, wherein the total thickness of the at least two optical coupling layers (120) is 60nm [0024] but fails to teach wherein the total thickness of the at least 
 	Regarding claims 10 and 20, Chen does not teach the OLED display panel of claims 1 and 11, wherein material of the at least two optical coupling layers (140/22-28) is an organic molecular material. 	However, Yuan teaches a display panel (fig. 4) comprising at least two optical coupling layers (120/121-123, fig. 4) [0017]-[0018], wherein material of the at least two optical coupling layers (120/121-123) is an organic molecular material [0019] and [0021] (Yuan, Fig. 4, [0019] and [0021]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the optical coupling layers of Chen for the material of the optical coupling layers of Yuan because organic molecular materials are well known in the art and such substitution is art recognized equivalence for the same purpose (as refractive layers for optical output coupling) to obtain predictable results a display device with improved coupling output efficiency thereby improving the performance of the display device (Yuan, [0027]) (see MPEP 2144.06).
 	                              Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an OLED display panel wherein “thicknesses of the at least two optical coupling layers are gradually decreased in the direction in which light emits from the light-emitting functional layer” as recited in claims 8 and 18, and in combination with the limitation wherein “refractive indices of the at least two optical coupling layer are gradually decreased in the direction in which light emits from the light-emitting functional layer” as recited in claims 1 and 11.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NDUKA E OJEH/Primary Examiner, Art Unit 2892